Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 1 of 18




              EXHIBIT B
         Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 2 of 18
A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                08/29/2019
                                                                                CT Log Number 536155565
        TO:      JOHN HENLEY
                 UPC Insurance (NASDAQ: UIHC)
                 800 2ND AVENUE SOUTH
                 SAINT PETERSBURG, FL 33701

        RE:      Process Served in Texas

        FOR:     United Property Et Casualty Insurance Company (Domestic State: FL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Patricia And Torben Rosendahl, Pltfs. vs. United Property Et Casualty Insurance
                                          Company, Dft.
        DOCUMENT(S) SERVED:               Citation, Petition
        COURT/AGENCY:                     152nd Judicial District Court Harris County, TX
                                          Case #201959298
        NATURE OF ACTION:                 Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
        DATE AND HOUR OF SERVICE:         By Process Server on 08/29/2019 at 14:58
        JURISDICTION SERVED:              Texas
        APPEARANCE OR ANSWER DUE:         By 10:00 a.m. on the Monday next following the expiration of 20 days after you
                                          were served this citation and petition
        ATTORNEY(S) / SENDER(S):          Shane McClelland
                                          The Law OlTices of Shane McClelland
                                          440 Cobia Drive, Suite 101
                                          Katy, TX 77494
                                          713-987-7107
        ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 12)(212780100367189

                                          Image SOP

                                          Email Notification, Legal Department LAWSUIT@upcinsurance.com

                                          Email Notification, Tracey Reed treed@upcinsurance.com
                                          Email Notification, Gilbert Rodriguez grodriguez@upcinsurance.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan Street
                                          Suite 900
                                          Dallas, TX 75201
        For Questions:                    214-932-3601




                                                                                Page 1 of 1 / JS
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
               Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 3 of 18


                                                CAUSE NO. 201959298                               DELIVERED AUG 2 8 2019

                                                RECEIPT NO.                                0.00                CIV
                                                                                                  TR   ff   73662296
PLAINTIFF: ROSENDAHL, PATRICIA AND TORBEN                                               In The   152nd
        vs                                                                              Judicial District Court
DEFENDANT: UNITED PROPERTY AND CASUALTY INSURANCE COMPANY                               of Harris County, Texas
                                                                                        152ND DISTRICT COURT
                                                                                        Houston, TX
                                                        CITATION
THE STATE OF TEXAS
County of Harris




TO: UNITED PROPERTY AND CASUALTY INSURANCE COMPANY BY SERVING
    ITS AGENT CT CORPORATION SYSTEM
    1999 BRYAN STREET SUITE 900     DALLAS TX 75201
    Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

This instrument was filed on the 23rd day of August, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.
TO OFFICER SERVING:
      This citation was issued on 26th day of August, 2019, under my hand and
seal of said Court.

                                                  -                    n 4N:1011/182
                                                                      Li
Issued at request of:                    ••            -..\\ \
                                                                      MARILYN BURGESS, District Clerk
                                         0                 Li
MCCLELLAND, SHANE                         (
                                                          lc\         Harris County, Texas
                                                           z
440 COBIA DRIVE, STE 101                  \
                                                           -9c-
                                                                  I   201 Caroline, Houston, Texas 77002
KATY, TX 77494                                                        (P.O. Box 4651, Houston, Texas 77210)
Tel: (713) 987-7107                       N
Bar No.: 24046383                             47 * .2.',....""Generated By: CHAMBERS, WANDA ULW//11309849

                                     OFFICER/AUTHORIZED PERSON RETURN
Came to hand at            o'clock       .M., on the                       day of

Executed at (address)                                                                                                  in

                             County at                o'clock           .M., on the         day of

        , by delivering to                                                              defendant, in person, a

true copy of this Citation together with the accompanying                              copy(ies) of the Petition

attached thereto and I endorsed on said copy of the Citation the date of delivery.
To certify which I affix my hand officially this       day of

FEE: $

                                                                               of                           County, Texas


                                                                      By
                 Affiant                                                                 Deputy

On this day,                                            , known to me to be the person whose
signature appears on the foregoing return, personally appeared. After being by me duly sworn,
he/she stated that this citation was executed by him/her in the exact manner recited on the
return.

SWORN TO AND SUBSCRIBED BEFORE ME, on this                            day of



                                                                                         Notary Public




N.INT.CITR.P                                     *73662296*
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 4 of 18
                                                                                         •            8/23/2019 2:48 PM
                                                                            Mailyn Buigess - Distircl Cleik Hati is County
                                                                                                 Envelope No. 36235747
                          2019-59298 / Court: 152                                                  By: Wanda Chambeis
                                                                                                Filed: 8123/2019 2:48 PM

                                   Cause No.


PATRICIA AND TORBEN
ROSENDAHL,                                                      IN THE DISTRICT COURT OF

       Plaintiffs,

V.                                                                        JUDICIAL DISTRICT

UNITED PROPERTY AND CASUALTY
INSURANCE COMPANY,

       Defendant.                                                  HARRIS COUNTY, TEXAS

       PLAINTIFFS' ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW, Patricia and Torben Rosendahl ("Plaintiffs"), and file this, their Original

Petition and Request for Disclosure against Defendant United Property and Casualty Insurance

Company ("Defendant"), and in support thereof would respectfully show unto the Court the

following:

                               DISCOVERY CONTROL PLAN

       Plaintiffs intends to conduct discovery in this matter under Level 3, in accordance with

Texas Rule of Civil Procedure 190.4.

                                           PARTIES

       1.      At all relevant times, Plaintiffs owned a house at 903 Reminutort Court,

Friendswood, TX 77546.

       2.      Defendant is an insurance company doinu business in the State of Texas and may

be served with process by serving its agent for service of process, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas, 75201.
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 5 of 18




                                   JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the cause of action because the amount in

controversy is within the jurisdictional limits of the Court.

        4.      All or a substantial part of the events or omissions giving rise to this lawsuit

occurred in Harris County, Texas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code § 15.002,

venue is proper in Harris County, Texas. The damages being sought by Plaintiffs are in excess of

the minimum jurisdictional requirements of this Court.

        5.      The Court has personal jurisdiction over Defendant because Defendant does

business in the State of Texas and because Defendant issued a policy of insurance covering

property that is located in this district.

                                          PLAINTIFF'S LOSS

        6       Plaintiffs owned the property at 903 Remington Court, Friendswood, TX 77546

(the "Property") at all relevant times.

        7.      The Property sustained significant windstorm damage when Hurricane Harvey

("Harvey") struck the Houston, Texas area on or about August 27, 2017.

         8.     Defendant issued an insurance policy (Policy No. 000209304D (the "Insurance

Policy") covering the Property, which was in full force and effect at the time Harvey struck.

         9.     Plaintiffs had paid all premiums for the Insurance Policy when Harvey damaged

Plaintiffs' property.

         10.    The Insurance Policy covered Plaintiffs' Property for damage caused by

windstorm, among other perils.

         II.    Plaintiffs have already incurred and will incur significant expenses to repair the

windstorm damage that Harvey caused at the .Property.
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 6 of 18




        12.    Shortly after Harvey, Plaintiffs notified the Defendant of damages sustained as a

result of Harvey and made a claim fo'r benefits under the Insurance Policy.

        13.    Defendant assigned an adjuster to investigate and adjust the loss.

        14.    The adjuster visited the property but failed to fully and fairly investigate the loss.

        15.    The adjuster prepared a damage estimate but failed to abide by the terms of the

Insurance Policy, the Defendant's general company claims handling standards, and/or with

recognized claims handling standards.

        16.    The adjuster improperly omitted and undervalued covered losses from windstorm

damage caused by Harvey to the Plaintiffs' Property.

        17.    Defendant failed to pay Plaintiffs for covered windstorm damage to the Property

caused by Harvey.

        18.    Plaintiffs submitted a damage assessment to the Defendant, seeking payment of

the damaged property, less the policy deductible,

        19.    The amount sought by the Plaintiffs was based on a firsthand inspection and

damage assessment prepared by Plaintiffs' experts. The damage assessment included a room-by-

room, line-by-line, unit cost damage estimate. Plaintiffs' experts found that the windstorm

damage greatly exceeded the amount and scope of the Defendant's adjustment.

        20.    Defendant has unreasonably refused to acknowledge Plaintiffs' expert's damage

assessment as a basis for coverage and has failed to issue payment based on said damage

assessment.

        21.    Harvey windstorm caused every loss Plaintiffs have identified.




                                                  3
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 7 of 18




         22.    Defendant knows that Plaintiffs are entitled to payment of insurance proceeds

under the terms of the homeowner's policy that Defendant issued for the items of loss that

Plaintiffs have identified.

         23.    Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

losses for which Plaintiffs seek insurance proceeds.

         24.    Defendant's actions constitute a breach of the common law duty of good faith and

fair dealing.

         25.    Defendant has knowingly and intentionally misrepresented Plaintiffs' insurance

coverage to Plaintiffs to avoid complying with its contractual obligation to pay for Plaintiffs'

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate refusal to acknowledge its coverage responsibilities out of

court has required Plaintiffs to file this action, thereby causing Plaintiffs and this Court to endure

unnecessary burden, expense, and delay.

         27.    Plaintiffs have filed this suit to recover the amount owed under the Insurance

Policy, which Defendant wrongfully denied.

                                        COUNT I
                                   BREACH OF CONTRACT

         28.    Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

         29.    Plaintiffs and Defendant entered into a contract for insurance coverage when

Plaintiffs purchased and Defendant issued the Insurance Policy.

         30.    Plaintiffs paid their policy premiums and otherwise maintained the Insurance

Policy, which was in good standing at the time the Property sustained windstorm loss in August

2017.


                                                  4
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 8 of 18




         31.   Plaintiffs have complied with all obligations owed under the Insurance Policy,

including conditions precedent to recovery.

         32.   Defendant, however, has breached its contractual obligations by wrongfully

denying coverage and failing to issue payment for the amount owed on this claim as documented

in Plaintiffs' written demand for payment and supporting documents.

         33.   Defendant's improper denial has harmed Plaintiffs by denying the money to

which Plaintiffs are entitled under the terms of the Insurance Policy.

                                    COUNT 11
                       VIOLATION OF TEXAS INSURANCE CODE:
                        UNFAIR SETTLEMENT PRACTICES AND
                     MISREPRESENTATION OF INSURANCE POLICY

        35.    Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        36.    Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices, Tex. Ins. Code § 541.060; and Misrepresentation of Insurance

Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code §

541.151.

        37.    Defendant's practice of misrepresenting to Plaintiffs material facts relating to the

coverage at issue, constitutes an unfair method of competition and an unfair and deceptive act or

practice in the business of insurance. Tex. Ins. Code § 54 I .060(a)( I); § 541.061.

        38.    Defendant's practice of failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claim, even though Defendant's liability under the Insurance

Policy was reasonably clear, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 541 .060(a)(2)(A); §

541.061.


                                                  5
  Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 9 of 18




        39.    Defendant's practice of failing to promptly provide Plaintiffs with a reasonable

explanation of the basis in the Policy, in relation to the facts or applicable law, for their failure to

offer a compromise settlement of the claim, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3)

§ 541.061.

        40.    Defendant's practice of refusing to pay Plaintiffs' claim without conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Insurance Code and were a producing cause of

Plaintiffs' damages described herein.

                                     COUNT III
                        VIOLATION OF TEXAS INSURANCE CODE:
                            PROMPT PAYMENT OF CLAIMS

        4/.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

        43.    Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Prompt Payment of Claims. Tex. Ins. Code, Chapter 542. All violations made under this article

are made actionable by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintiffs' claim, commence

investigation of the claim, and request from Plaintiffs all items, statements, and forms that they

reasonably believed would be required within the applicable time constraints, constitutes a non-

prompt payment of claims and a violation of Tex. Ins. Code § 542.055.




                                                   6
 Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 10 of 18




        45.     Defendant's failure to notify Plaintiffs in writing of its acceptance or rejection of

the claim within the applicable time constraints, constitutes a non-prompt payment of the claim.

Tex. Ins. Code § 542.056.

        46.     Defendant's delay of the payment of Plaintiffs' claim following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                 COUNT IV
               BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING

        47.     Plaintiffs hereby repeat and incorporate by reference the allegations in ihe

preceding paragraphs of this Petition as if set forth fully herein.

        48.     The Insurance Policy was an insurance contract that existed between the Plaintiffs

and the Defendant. The Insurance Policy provided coverage for named windstorms during the life

of the policy, providing coverage for dwelling.

        49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faith

and fair dealing to the Plaintiffs.

        50.     However, Defendant engaged in fraudulent, deceitful, and other conduct

inconsistent with its contractual obligations to Plaintiffs.

        51.     By failing to timely and adequately assess the Plaintiffs' damages, refusing to

properly adjust the loss, and refusing to pay money it owed under the Insurance Policy, despite

knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a

manner inconsistent with the reasonable expectations of the Plaintiffs, and in violation of the duties

of good faith and fair dealing.




                                                   7
 Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 11 of 18




       52.     For these reasons and others set out in this Petition, Defendant breached the duty

of good faith and fair dealing owed to the Plaintiffs, proximately causing Plaintiffs to suffer

damages, including economic damage and emotional distress caused by the. denial.

       53.     Defendant is liable to Plaintiffs for compensatory, consequential, and punitive

damages as well as attorney fees, costs, expenses, pre-judgment interest, and all other damages

and relief as this Court deems just and appropriate.

                                  COUNT V
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/
                         CONSUMER PROTECTION ACT

       54.     Plaintiffs hereby repeat and incorporate by reference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

       55.     Defendant has committed violations of the Texas Deceptive Trade

Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, Cl seq., of the Texas

Business and Commerce Code, provides additional protection to consumers who are victims of

deceptive, improper, and/or illegal practices, including the award of treble damages for knowing

violation, and for attorneys' fees. Defendant's conduct in engaging in such acts and practices has

resulted in actual and consequential damages to Plaintiffs and supports an award for treble

damages.

       56.     Each of Defendant's acts described herein, together and singularly, were done

"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiffs' damages described herein.

       57.     Plaintiffs are entitled to actual damages resulting from these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay and any consequential

damages to Plaintiffs' economic welfare in the future, including any exacerbation of economic



                                                  8
 Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 12 of 18




condition occasioned by the delay in payment of these claims. Plaintiffs are also entitled to

recovery of treble damages for Defendant's knowing violations.

                                            DAMAGES

        58.     The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiffs to suffer damages which include, without limitation, the cost to properly repair

the damage to Plaintiffs' property.

        59.     Defendant "knowingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

Plaintiffs are entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

541 and 542 of the Texas Insurance Code.

        60.     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiffs

was done intentionally and with malice and gross negligence as those. terms are defined in

Chapter 41 of the Texas Civil Practice and Remedies Code. These violations are the type of

conduct that the state of Texas protects its citizens against by the imposition of exemplary

damages.

        61.     Therefore, Plaintiffs seek the recovery of exemplary damages in an amount to be

determined by the finder of fact that is sufficient to punish Defendant for its wrongful conduct

and to set an example to deter this Defendant and others similarly situated from committing

similar acts in the future.

        62.     As a result of Defendant's conduct described herein, Plaintiffs have been forced

to retain the undersigned attorney to prosecute this action. Plaintiffs are entitled to recover

reasonable attorneys' fees under any applicable statute.




                                                  9
 Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 13 of 18




       63.     Plaintiffs are entitled to the recovery of attorneys' fees necessary to afford its

rights, along with the costs and expenses set forth by law.

       64.     Plaintiffs seek monetary relief of not more than $100,000.

                                REQUEST FOR DISCLOSURE


       Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

the materials described in T.R.C.P. Rule 194.2.

                                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that Defendant be cited to

appear and answer, and that after a trial on the merits, Plaintiffs recover from Defendants

damages for all causes of action described above, extra contractual damages as allowed by law

and the causes of action described above, attorneys fees, costs of court, and all interest allowed

by statute and common law and for such other relief to which Plaintiffs may be entitled, both in

equity and at law.

                                                       Respectfully submitted,



August 21, 2019                                        s/ Shane McClelland
                                                       Shane McClelland
                                                       TX Barg 24046383
                                                       Attorney-in-Charge for Plainti 11
                                                       The Law Offices of Shane McClelland
                                                       440 Cobia Drive, Suite 101
                                                       Katy, Texas 77494
                                                       Phone: (713) 987-7107
                                                       Fax: (832) 827-4207
                                                       Email: Shane@hmtrial.com



                                                       Aliorney fin. Plaitiliffs-




                                                  10
      Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 14 of 18                            9/23/2019 11:34 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 37026665
                                                                                                     By: KATINA WILLIAMS
                                                                                                 Filed: 9/23/2019 11:34 AM

                                    CAUSE NO: 2019-59298

PATRICIA AND TORBEN                           §              IN THE DISTRICT COURT OF
ROSENDAHL                                     §
                                              §
VS.                                           §                   HARRIS COUNTY, TEXAS
                                              §
UNITED PROPERTY & CASUALTY                    §
INSURANCE COMPANY                             §                  152ND JUDICIAL DISTRICT

      DEFENDANT UNITED PROPERTY & CASUALTY INSURANCE COMPANY’S
         ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION WITH
                       REQUEST FOR DISCLOSURES


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC”), Defendant in the above-entitled and numbered cause and files this, its Original Answer

to Plaintiffs’ Original Petition with Request for Disclosures and would respectfully show unto

the Court the following:

                                            I.
                                      GENERAL DENIAL

        1.     Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

(“UPC” or “Defendant”) asserts a general denial as is authorized by Rule 92 of the Texas Rules

of Civil Procedure, and requests that Plaintiffs PATRICIA ROSENDAHL and TORBEN

ROSENDAHL (collectively, “Plaintiffs”) be required to prove their charges and allegations

against UNITED PROPERTY & CASUALTY INSURANCE COMPANY by a preponderance

of the evidence as is required by the Constitution and law of the State of Texas.

                                              II.
                                           DEFENSES

        2.     Plaintiffs’ causes of action are barred by the applicable statutes of limitations.

        3.     Plaintiffs’ causes of action are barred by the applicable statutes of repose.


                                                  1
    Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 15 of 18




        4.        Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

denies that the required conditions precedent were performed and/or occurred.

        5.        The damages allegedly sustained by Plaintiffs may have been the result of actions

or omissions of individuals over whom UNITED PROPERTY & CASUALTY INSURANCE

COMPANY had no control, including but not limited to Plaintiffs, therefore, UPC is not liable to

Plaintiffs.

        6.        Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY

issued a policy of insurance to Plaintiffs PATRICIA ROSENDAHL and TORBEN

ROSENDAHL, bearing policy number TWIA-000209304-02 (the “Policy”), and UPC adopts its

terms, conditions and exclusions as if copied in extenso.

        7.        The Policy does not cover wear and tear, marring, deterioration, mechanical

breakdown, latent defect, inherent vice or any quality in property that causes it to damage or

destroy itself.

        8.        The Policy does not cover damages which occurred prior to policy inception.

        9.        The Policy does not cover claims or damages arising out of workmanship, repairs

or lack of repairs arising from damage which occurred prior to policy inception.

        10.       The Policy does not cover claims or damages arising out of flood.

        11.       The Policy requires direct, physical loss.

        12.       Defendant UNITED PROPERTY & CASUALTY INSURANCE COMPANY is

entitled to any credits or set-offs for prior payments by UPC or other third parties.

        13.       To the extent that Plaintiffs’ damages are determined to be the result of a failure

by Plaintiffs to take reasonable steps to mitigate the loss, those damages are not recoverable.

        14.       To the extent that all statutory and policy requisites have not been satisfied, this


                                                    2
    Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 16 of 18



suit is premature.

       15.     Plaintiffs’ extra-contractual claims are barred under Chapter 2210 of the Texas

Insurance Code.

       16.     Plaintiffs’ extra-contractual claims alleging bad faith fail because a bona fide

controversy existed and continues to exist concerning Plaintiffs’ entitlement, if any, to insurance

benefits.

       17.     Plaintiffs’ extra-contractual claims alleging bad faith fail because a finding of the

existence of coverage for Plaintiffs’ underlying insurance claim is necessary to establish any

basis for Plaintiffs’ extra-contractual Texas Insurance Code claims.           Because Plaintiffs’

allegations are generally based on UPC’s alleged failure to investigate the clam and pay policy

benefits, the existence of any applicable exclusions precludes Plaintiff’s extra-contractual Texas

Insurance Code claims.

                                         III.
                               REQUEST FOR DISCLOSURES


       18.     Pursuant to Rule 194, Plaintiff is requested to disclose the information or material

described in Rule 194.

                                           IV.
                                    PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, Defendant UNITED PROPERTY &

CASUALTY INSURANCE COMPANY respectfully prays that Plaintiffs PATRICIA

ROSENDAHL and TORBEN ROSENDAHL take nothing by their suit, that Defendant recovers

costs, and for such other and further relief, both at law and in equity, to which UNITED

PROPERTY & CASUALTY INSURANCE COMPANY may be justly entitled.



                                                 3
   Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 17 of 18




                                          Respectfully submitted,

                                          LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                 / s / Sarah Smith
                                          Sarah R. Smith
                                          Texas Bar No: 24056346
                                          Gene M. Baldonado
                                          Texas Bar No. 24071065
                                          24 Greenway Plaza, Suite 1400
                                          Houston, Texas 77046
                                          Phone: (713) 659-6767
                                          Fax: (713) 759-6830
                                          sarah.smith@lewisbrisbois.com

                                          ATTORNEY FOR DEFENDANT, UNITED
                                          PROPERTY & CASUALTY INSURANCE
                                          COMPANY




                              CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above pleading was served on all
counsel of record by electronic filing, certified mail, and/or facsimile on this 23rd day of
September, 2019.


Shane McClelland                                 Via Eservice
LAW OFFICES OF SHANE MCCLELLAND
440 Cobia Dr., Suite 101
Katy, Texas 77494
Phone: (713) 987-7107
Fax: (832) 827-4207
shane@hmtrial.com

ATTORNEY FOR PLAINTIFFS
PATRICIA ROSENDAHL AND
TORBEN ROSENDAHL


                                                  /s/ Sarah R. Smith
                                                 Sarah R. Smith



                                             4
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 1
        Case 4:19-cv-03754 Document 1-2 Filed on 09/30/19 in TXSD Page 18 of 18



 HCDistrictclerk.com                ROSENDAHL, PATRICIA AND TORBEN vs. UNITED                                9/26/2019
                                    PROPERTY AND CASUALTY INSURANCE COMPANY
                                    Cause: 201959298 CDI: 7  Court: 152

 DOCUMENTS
 Number           Document                                                                      Post Date         Pgs
                                                                                                Jdgm
 87249466         Defendant United Property & Casualty Insurance Company's Original Answer To        09/23/2019   4
                  Plaintiff's Original Petition With Request For Disclosures
 87026003         Citation-return                                                                    09/09/2019   2
 86859193         Civil Process Pick-Up Form                                                         08/26/2019   1
 86799817         Plaintiffs Original Petition                                                       08/23/2019   10
  ·>   86799818   Civil Process Request Form                                                         08/23/2019   1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=ed9ugQ3Z0Y... 9/26/2019
